There is no power given to the county courts to (249) direct proceedings had before magistrates, to be brought before them; their jurisdiction is confined to specified and enumerated objects; if it is extended beyond these in one instance, it will be difficult to fix the point where it shall stop.
The regulations which are made relative to appeals from the judgment of a magistrate, will be rendered nugatory by this novel mode of proceeding. Whatever is claimed to be within the jurisdiction of an inferior court ought to be plainly shown, as in pleading, nothing shall be intended within its jurisdiction unless it be expressly alleged.